Citation Nr: 1033031	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for residuals of 
an injury to the right great toe (previously claimed as a right 
foot condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had military service from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that rating action, the RO, in part, 
determined that new and material evidence had not been received 
to reopen a previously denied claim for service connection for 
residuals of an injury to the right great toe (previously claimed 
as a right foot condition).  The Veteran appealed the RO's July 
2005 rating action to the Board. 

In a December 2006 statement to the RO, the Veteran withdrew his 
previous request for a hearing before a hearing officer at the RO 
in Winston-Salem, North Carolina.  

Also on appeal from the RO's July 2005 rating action was the 
issue of entitlement to service connection for chest pains.  By a 
June 2007 rating action, the RO granted service connection for 
strain, left thoracic muscle group XXI (previously claimed as 
chest pain); an initial noncompensable evaluation was assigned, 
effective February 22, 2005--the date VA received the Veteran's 
initial claim for compensation for this disability.  As the 
Veteran has not disagreed with the initial noncompensable 
evaluation or the effective date of February 22, 2005, this issue 
is no longer before the Board for appellate consideration.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The underlying claim for service connection for residuals of an 
injury to the right great toe is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1. By a December 1981 rating action, the RO denied service 
connection for a right foot condition.  The Veteran was informed 
of this decision that same month, but he did not file a timely 
appeal; the decision became final in December 1982.

2. Evidence added to the record since the RO's final December 
1981 decision relates to an unestablished fact necessary to 
substantiate the underlying claim for service connection for 
residuals of an injury to the right great toe (i.e., possibility 
of presumptive service connection for arthritis of the right 
great toe) and has a reasonable possibility of substantiating the 
underlying service connection claim.


CONCLUSIONS OF LAW

1. The December 1981 rating action, wherein the RO denied service 
connection for a right foot condition, is final.  38 U.S.C.A. § 
7105 (West 2002).

2. The evidence submitted since the final December 1981 rating 
action, wherein the RO denied service connection for residuals of 
an injury to the right great toe (previously claimed as a right 
foot condition), is new and material; and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
previously denied claim for service connection for residuals of 
an injury to the right great toe (previously claimed as a right 
foot condition).  Consequently, a determination on whether the 
VCAA's duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Merits Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Certain enumerated disorders, such as arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

New evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has residuals of an injury to his 
right great toe that are the result of having a large metal beam 
fell off a truck and onto his right foot during military service.  
He contends that his right foot problems have continued since 
service discharge.  See January 2007 Hearing Transcript (T.) at 
pages (pgs.) 3-5.

The claim for service connection for a right foot condition was 
previously considered and last finally denied by the RO in a 
December 1981 rating decision.  The Veteran did not perfect a 
timely appeal and, as such, the December 1981 decision represents 
a final decision. 38 U.S.C.A. § 7105(a).

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

The Board finds, and as will be discussed in more detail in the 
analysis below, that new and material evidence has been received 
to reopen the previously denied claim for service connection for 
residuals of an injury to the right great toe.

In denying entitlement to service connection for a right foot 
condition in its December 1981 rating action, the RO found that 
the Veteran did not have a right foot disorder, but only had an 
in-service right foot muscle sprain.  The RO also noted that an 
August 1981 VA x-ray report indicated that the Veteran had an old 
traumatic degenerative change of the right first toe.  In 
essence, the RO determined that a right foot condition had not 
been incurred during military service or within the initial post-
service year.

Evidence added to the record since the RO's final December 1981 
rating action includes, but is not limited to, VA x-ray 
interpretations of the right great toe, dated in August 1978, 
just over a year after service separation in June 1977, that 
contain evidence of degenerative changes--clinical findings which 
raise a possibility of an award of service connection for 
arthritis of the right great toe on a presumptive basis.  These 
VA x-ray reports contain a fact that was not previously 
established at the time of the RO's final December 1981 rating 
action, namely the possibility of entitlement to service 
connection for arthritis of the right great toe on a presumptive 
basis.  Thus, this evidence is new and material.  The claim for 
service connection for residuals of an injury to the right great 
toe (previously claimed as a right foot condition) is reopened. 


ORDER

As new and material evidence has been received to reopen a claim 
for service connection for residuals of an injury to the right 
great toe (previously claimed as a right foot condition), the 
appeal to this extent is granted. 


REMAND

After a review of all evidence of record, the Board has 
determined that additional substantive and procedural 
development, as outlined in the directives below, is warranted 
prior to further appellate review of the claim of entitlement to 
service connection for a residuals of an injury to the right 
great toe.

The Veteran maintains that he currently has residuals of an 
injury to the right great toe that are the result of having a 
large metal beam fall off a truck and onto his right foot during 
military service.  He contends that he has continued to have 
right foot problems since service discharge.  (See VA Form 21-
4138, Statement in Support of Claim, dated and signed by the 
Veteran in March 2005).  

Service treatment records are devoid of any subjective complaints 
or clinical findings referable to any right foot pathology.  
However, these records are positive for a muscle strain to the 
right leg as a result of a football injury in August 1976.  A May 
1977 service discharge examination report reflects that the 
Veteran's feet were evaluated as "normal."  On a May 1977 
Report of Medical History, the Veteran denied having had "Foot 
trouble."  On DA Form 3082-R, Statement of Medical Condition, 
dated in June 1977, the Veteran checked a box indicating that 
there had not been any change in his medical condition.   

VA x-ray interpretations of the right foot, dated in August 1978, 
just over a year after service separation, contained evidence of 
degenerative changes.  VA X-ray interpretations of the right 
foot, dated in August 1981, showed evidence of old traumatic 
change with probable posttraumatic arthritic change.  There is, 
however, no nexus opinion on file as to whether the Veteran's 
degenerative changes of the right foot had their onset during his 
period of military service or within the initial post-service 
year or are causally related thereto. 

The Board finds that additional development is needed prior to 
Board adjudication. The law provides that a Veteran who has 90 
days or more of service may be entitled to presumptive service 
connection of a chronic disease that becomes manifest to a degree 
of 10 percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 
(2009).  Arthritis is one of the chronic diseases for which such 
presumptive service connection may be granted.  38 C.F.R. § 
3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).

The law further provides that no presumptions may be invoked on 
the basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a degree of 
10 percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic manifestations 
of the disease to the required degree, followed without 
unreasonable time lapse by definite diagnosis.  Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance.  Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

In addition, there are additional VA treatment records that need 
to be obtained prior to further appellate review of the service 
connection claim on appeal.  In an April 2005 statement to the 
RO, the Veteran indicated that he had continued to receive 
ongoing treatment (presumably for his right foot) from the VA 
Medical Center (VAMC) in Asheville, North Carolina.  (See VA 
Form, 21-4138, Statement in Support of Claim, dated and signed by 
the Veteran in April 2005).  While treatment records from this VA 
facility, dated from April to August 2004, are contained in the 
claims file, more recent records are absent.  In addition, 
contrary to what the RO advised the Veteran in an October 2006 
Statement of the Case, his September 1978 treatment records from 
the VAMC in Durham, North Carolina must be obtained under the 
VCAA.  VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (observing that any VA treatment records that have been 
generated up to and including the date of the Board's decision, 
whether or not filed in the claims file, are in the constructive 
possession of the Board and must be considered); see also 38 
C.F.R. § 3.159(c)(2) (2009).

Further, the above-cited August 1978 VA outpatient report is 
relevant to the service connection claim on appeal.  A 
supplemental statement of the case (SSOC) addressing this report 
was not issued.  Accordingly, issuance of a new SSOC that 
includes consideration of the August 1978 VA outpatient reports 
is required.  See 38 C.F.R. § 19.31 (2009).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain all treatment records pertaining 
to the Veteran from the VAMC in Durham, 
North Carolina, dated in September 1978, as 
well as the VAMC in Asheville, North 
Carolina, dated from August 2004 to the 
present.   All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

2.  After the development requested above 
has been completed and any additional 
medical evidence has been associated with 
the claims folder, the RO/AMC must schedule 
the Veteran for a VA examination by an 
appropriate examiner to determine the 
etiology of any  residuals of a right foot 
disorder found on examination. The 
following considerations will govern the 
examination:

a. The claims folder must be provided to 
and reviewed by the examiner in conjunction 
with the examination. The examiner must 
indicate that a review of the claims folder 
was made.  The examiner must respond to the 
following question and provide a full 
statement of the basis for the 
conclusion(s) reached:

(i) Does the Veteran currently have 
residuals of a right foot disorder that is 
etiologically related to, or had its onset 
during, his period of active military 
service or within a year of service 
discharge in June 1977? 

b. All opinions expressed must be 
accompanied by supporting rationale, with 
reference to the documented clinical 
history.

c. In formulating the foregoing opinion, 
the examiner must comment on the following 
service and post-service treatment records:

(i) August 1976 STR, reflecting that the 
Veteran was diagnosed with muscle strain of 
the right lower extremity.  

(ii) May 1977 service separation 
examination report, reflecting that the 
Veteran's feet were evaluated as "normal;"  

(iii)  May 1997 Report of Medical History, 
reflecting that the Veteran denied having 
had "Foot trouble;"  

(iv)  DA Form 3082-R, dated in June 1977, 
whereupon the Veteran indicated that there 
had not been any change in his medical 
condition; 

(v) VA x-ray interpretations of the right 
foot, dated in August 1978, containing 
evidence of degenerative changes; and 

(vi) VA x-ray interpretations of the right 
foot, dated in August 1981, containing 
evidence of old traumatic changes with 
probably posttraumatic arthritis change.  

3.  Thereafter, the RO/AMC must adjudicate 
the claim for service connection for 
residuals of an injury to the right great 
toe.  If the service connection claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his  
representative that addresses all of the 
evidence received after issuance of an 
October 2006 Statement of the Case, and 
provide them with an opportunity to 
respond, before the case is returned to the 
Board.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection for 
residuals of an injury to the right great toe.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice. The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


